 

Exhibit 10.2

 



NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS
FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR
DRIVER’S LICENSE NUMBER

 

 

SPECIAL WARRANTY DEED

 



      THE STATE OF TEXAS §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF
TRAVIS §  



  

That BUFFINGTON LAND, LTD., a Texas limited partnership (the “Grantor”), for and
in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) and other good
and valuable consideration paid to Grantor by BLD VOHL 6A-1, LLC, a Texas
limited liability company (the “Grantee”), the receipt and sufficiency of which
is hereby acknowledged, subject to the “Permitted Exceptions”, defined below,
has GRANTED, SOLD AND CONVEYED and by these presents does hereby GRANT, SELL AND
CONVEY unto the Grantee, the real property described on Exhibits A-B, attached
hereto and incorporated herein (collectively, the "Property"), together with all
improvements thereon, and fixtures affixed thereto.

 

This conveyance is made and accepted subject to (i) any and all restrictions,
reservations, covenants, conditions, rights of way, easements, municipal and
other governmental zoning laws, regulations and ordinances, if any, of record in
said county, to the extent (but not further) the same are valid and subsisting
and affect title to the Property conveyed hereby, and (ii) any and all
mechanic’s, contractor’s and/or materialmen’s liens arising from or out of the
construction of any improvements on the Property or the provision of any labor,
services or materials in connection therewith (hereinafter collectively referred
to as the "Permitted Exceptions").

 

GRANTEE HEREBY ACCEPTS THE PROPERTY IN ITS PRESENT CONDITION ON AN "AS IS",
"WHERE IS" AND "WITH ALL FAULTS", INCLUDING ENVIRONMENTAL, AND ACKNOWLEDGES THAT
(i) WITHOUT THIS ACCEPTANCE, THIS SALE WOULD NOT BE MADE, (ii) THAT GRANTOR
SHALL BE AND IS UNDER NO OBLIGATION WHATSOEVER TO UNDERTAKE ANY REPAIR,
ALTERATION, REMEDIATION OR OTHER WORK OF ANY KIND WITH RESPECT TO ANY PORTION OF
THE PROPERTY, (iii) THAT THE CONSIDERATION PAID BY GRANTEE REFLECTS THE EXISTING
CONDITIONS OF THE PROPERTY, INCLUDING THE PRESENCE OF ANY ENVIRONMENTAL
CONTAMINATION THEREON, AND (iv) GRANTEE’S USE OR INTENDED USE OF THE PROPERTY
MAY BE IMPAIRED BY ITS ENVIRONMENTAL CONDITION. GRANTEE AND ITS SUCCESSORS AND
ASSIGNS HAVE, AND SHALL BE DEEMED TO HAVE, ASSUMED ALL RISK AND LIABILITY WITH
RESPECT TO THE PRESENCE OF HAZARDOUS MATERIAL ON OR WITHIN OR UNDER THE SURFACE
OF THE PROPERTY, WHETHER KNOWN OR UNKNOWN, APPARENT, NON-APPARENT OR LATENT, AND
WHETHER EXISTING PRIOR TO, AT OR SUBSEQUENT TO, TRANSFER OF THE PROPERTY.

 

TO HAVE AND TO HOLD the above described property, together with all and singular
the rights and appurtenances thereto in anywise belonging, unto the said
Grantee, its successors and assigns forever; and Grantor does hereby bind
itself, its successors and assigns, to WARRANT AND FOREVER DEFEND, all and
singular the said property unto the said Grantee, its successors and assigns,
against the lawful claims of all persons by through or under Grantor, but not
otherwise; subject, however, to the Permitted Exceptions. Grantee assumes
payment of all taxes, for prior, current and subsequent years.

  

 

 

 

* * *

 

 

 

 

 

EXECUTED to be effective as of this the ______ day of __________________, 2016.

 

 



  GRANTOR:               BUFFINGTON LAND, LTD.     A Texas limited partnership  
            By: Buffington Land Management, LLC       A Texas limited liability
company       Its General Partner                           By:         Name:  
      Title:    



 

 



STATE OF TEXAS §   § COUNTY OF TRAVIS §



 

This instrument was acknowledged before me on this the _________ day of
______________, 2016, by _________________, the _________________ of Buffington
Land Management, LLC, a Texas limited liability company, General Partner of
Buffington Land, Ltd, a Texas limited partnership, on behalf of each entity.

 

 



        Notary Public, State of Texas                 Printed Name of Notary    
      My Commission Expires:              



 

AFTER RECORDING RETURN TO: 



               

 



 



 

